Eberhardt, Judge.
Plaintiff sued defendant beauty shop operators to recover damages for the improper application of eyebrow dye. The defendants’ agents allegedly allowed an excessive amount of the dyeing solution to get in plaintiff’s eyes, and run down the side of her face, allowed it to remain on her face too long, and further injured plaintiff in trying to remove the dye. On the trial of the case, the jury found for plaintiff. Defendants moved for a nonsuit, judgment notwithstanding the verdict and new trial, all of which were overruled. Held:
The basis of defendant’s motions was that beauty shop operators, being licensed under Code Ann. § 84-401 et seq., should be judged by a standard of care common to other beauty shop operators, and in a manner similar to that applied to the medical profession. While there is some foreign authority to *41this effect, see Annot. 14 ALR2d 860, 866, there are no Georgia cases raising this issue.
Decided June 17, 1963.
Anthony D. Binaldo, Lucio L. Russo, for plaintiffs in error.
James 0. Coggins, contra.
To hold that beauty shop operators are entitled to the same measure of protection in this area as the medical profession requires the finding of a degree of similarity between them which we do not think exists. But, even if it did, the case here involves “negligence in the act of administering . . . treating” and, therefore “negligence and proximate cause may be proved by nonexpert witnesses.” Caldwell v. Knight, 92 Ga. App. 747 (2b) (89 SE2d 900). Though the verdict was not demanded, there was evidence to support it.
The trial court properly overruled all of defendants’ motions.
No error appearing, the judgment is

Affirmed.


Felton, C. J., and Bussell, J., concur.